IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE FIFTH CIRCUIT



                                         No. 01-30121



ERIC VIZENA, Individually and on behalf of Erica Vizena, on
behalf of John Eric Vizena; PATRICIA VIZENA, Individually
and on behalf of Erica Vizena, on behalf of John Eric
Vizena; MICHAEL ROUGEAU, Individually and on behalf of
Kaitlen Rougeau, on behalf of Jena Rougeau; WENDY ROUGEAU,
Individually and on behalf of Kaitlen Rougeau, on behalf of
Jena Rougeau; ERIC'S BODY SHOP; KATINA THIBODEAUX,
Individually and on behalf of Hailey Thibodeaux, on behalf
of Taylor Thibodeaux; ANTHONY RAY ROY; VELVA STANFORD

           Plaintiffs - Appellees

  v.

UNION PACIFIC RAILROAD CO

           Defendant - Appellant

-------------------------

HERBERT ARNOLD; JUDITH ARNOLD
      Plaintiffs - Appellees


  v.

UNION PACIFIC RAILROAD CO

            Defendant - Appellant

-------------------------
BRYANT CORMIER; SYBIL SMITH; WENDY THIBODEAUX
      Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO; ET AL

      Defendants

UNION PACIFIC RAILROAD CO

       Defendant - Appellant



-------------------------
GARY GAUDIN; LINDA GAUDIN

      Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO

       Defendant - Appellant

-------------------------
HOLLY FONTENOT; JOHN PASTERICK; EVELINE ARDOIN; JOHN FONTENOT


      Plaintiffs - Appellees

 v.

UNION PACIFIC RAILROAD CO; ET AL

      Defendants

UNION PACIFIC RAILROAD CO

                                   2
           Defendant - Appellant
-------------------------
GARY FONTENOT, Etc; ET AL

        Plaintiffs

NEAL TRAHAN; AMY TRAHAN, on behalf of Brianne Stanford

        Plaintiffs - Appellees

 v.

UNION PACIFIC RAILROAD CO; ET AL

        Defendants

UNION PACIFIC RAILROAD CO

        Defendant - Appellant

-------------------------
PATRICK MILLER; GAIL FRYE; DWIGHT COLLINS; APRIL COLLINS;
CLAYTON SCOTT, SR; PATRICIA CEASAR; KEISHA VICTORIAN MILLER


        Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
-------------------------
WALTER J ANDREPONT; PATRICK JAMES BERTRAND; MARY INC, doing
business as Manuel Oil Co; LISA THIBODEAUX; SAM E THUMBLIN, JR;
ERMA TROSCLAIR; WAVELAND SERVICES INC

        Plaintiffs - Appellees


                                    3
 v.

UNION PACIFIC RAILROAD CO; ET AL

         Defendants

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
------------------------
JOHN DANA LATOUR; JUDY LATOUR; DULA JOHNSON

         Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
------------------------
LINTON SAM

         Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
------------------------
DEBRA HARDY, on behalf of Kristen Hardy, on behalf of Leola
Poulard, on behalf of Shaun Hardy; GARY HARDY, on behalf of
Kristen Hardy, on behalf of Shaun Hardy, on behalf of Leola
Poulard

         Plaintiffs - Appellees

 v.

                                        4
UNION PACIFIC RAILROAD CO; ET AL

      Defendants

UNION PACIFIC RAILROAD CO

      Defendant - Appellant

-----------------------
LADONNA SHEREE SNOW; TERRANCE PAUL HEBERT; TAMMIE G BERTRAND;
CARL A BERTRAND; AMOS D GRAHAM; MARYLAND W GRAHAM


      Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO; ET AL


      Defendants

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
-----------------------
ALRISTELLE K THOMAS; STEVE CEASER; TIFFANY C ROBINSON; QUITIN
DOYLE; J L PITRE; JAMAL PITRE; JAVONTE PITRE; RAYMOND COLE;
EMILE PITRE, JR; DONNA PITRE; MARGIE PITRE; EMILE PITRE, SR;
MARGIE ALFRED

      Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO; ET AL

      Defendants

                                   5
UNION PACIFIC RAILROAD CO


           Defendant - Appellant
----------------------
BECKY BRUNET; RAMOND MALVEAUX; KIMBERLY WALKER, Individually and
on behalf of Caroline Elizabeth Walker, on behalf of Ty Robert
Walker; CHAD WAYNE DAIGLE, Individually and on behalf of Jacoby
Daigle, on behalf of Colby Goodley; GENORA GOODLEY, Individually
and on behalf of Jacoby Daigle, on behalf of Colby Goodley;
MARK ROBERT WALKER, Individually and on behalf of Caroline Elizabeth
Walker, on behalf of Ty Robert Walker

        Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
----------------------
EBONY WILLIS; ETHEL WILLIS; ROZENA EDWARDS; JAMAL WILLIS; LARRY
EDWARDS

        Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO; ET AL

        Defendants

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
-----------------------
ACADIANA AMUSEMENTS INC


                                   6
      Plaintiff - Appellee


 v.

UNION PACIFIC RAILROAD CO; ET AL

      Defendants

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
-----------------------
SCOTT PERRODIN; LYNDA PERRODIN; STEVIE BERTRAND; TINA BERTRAND


      Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO; ET AL

      Defendants

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
----------------------
MANZY THOMAS; MARGIE THOMAS; LLOYD H ANTOINE, Individually
and on behalf of Alex Antoine, on behalf of Anthony Antoine;
DENISE ANTOINE, Individually and on behalf of Alex Antoine,
on behalf of Anthony Antoine; ANTOINE FARMS

      Plaintiffs - Appellees

 v.

UNION PACIFIC RAILROAD CO

      Defendant - Appellant

                                   7
--------------------
JOSHUA WEST; HERMAN LAWRENCE, JR; TODD GUILLORY

        Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
--------------------
ELLA EDWARDS; RAUNDEA GUILLORY, Individually and on behalf of
Rondessio Guillory, on behalf of Fitzgerald Guillory; ANNIE JACK;
JOHNNY TILLMAN; LOLA WILSON

        Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
--------------------
PHILIP THOMAS; FREDERICK THOMAS; TRACY ELLISON; HILARY THOMAS;
GEORGE THOMAS; EDDIE THOMAS

        Plaintiffs - Appellees

 v.

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
--------------------
PERRY L JONES, SR, Individually and on behalf of D'Andrea
Broussard, on behalf of Laci Broussard, on behalf of Tia
Broussard, on behalf of Perry Jones, Jr, on behalf of Sharon Nicks;
KENYA JONES, Individually and on behalf of D'Andrea Broussard, on
behalf of Laci Broussard, on behalf of Tia Broussard, on

                                          8
behalf of Perry Jones, Jr, on behalf of Sharon Nicks;
LAMIKAA MEEKS; RETINA SHANTELL MEEKS; MARIE SCOTT; RENELLA
LEVINE; OCTAVE THOMAS, JR; MARIA STRAHAN, Individually and
on behalf of Lashonda Strahan; MARY STRAHAN, Individually
and on behalf of Caroline Strahan; BRENDA TRAHAN,
Individually and on behalf of the Unborn Child; JUDY TRAHAN,
Individually and on behalf of Patty Trahan, on behalf of
Rita Trahan, on behalf of April Trahan, on behalf of
Benjamin Trahan; KEVIN JORDAN, Individually and on behalf of
Tyler Jordan, on behalf of Deanta Jordan, on behalf of
Melissa Buchnell; MARY JORDAN, Individually and on behalf of
Tyler Jordan, on behalf of Deanta Jordan, on behalf of
Melissa Buchnell; ALBERT ARNOLD MILLER; SHERAL LAVERGNE;
VIRGINIA DUPRE, on behalf of Shauncey Francois-Dupre;
CLIFFORDS AUGUST; STELLA AUGUST; JANIS FAYE BREWSTER;
CHRISTAL DUPRE, Individually and on behalf of Eboni Dupre;
ETHEL DANTLEY; JOSEPH CHARLES, SR; BETTY THOMAS; GLORIA J
ALFRED, Individually and on behalf of Frank Alfred, on
behalf of Ronket Alfred; CHARLES DAIGLE, Individually and on
behalf of Jordon Daigle; PAM DAIGLE, Individually and on
behalf of Jordon Daigle; DONALD BROWN, Individually and on
behalf of Keisha Brown; MARGARET BROWN, Individually and on
behalf of Keisha Brown

       Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO; ET AL

      Defendants
UNION PACIFIC RAILROAD CO

            Defendant - Appellant
---------------------
HILDA FRANK; FRANCIS FRANK, JR, Individually and on behalf of
Frankie H Frank, on behalf of Francine Frank, on behalf of
Franko H Frank; FRANCIS FRANK, III; FRANDON FRANK; CURLEY FRANK;
DORIS FRANK; JACKIE FRANK, Individually and on behalf of Jack
Scott, on behalf of Nicholas Frank; LOYCE ALFRED; NANCY ALFRED,

                                   9
Individually and on behalf of Jena Fontenot, on behalf of Trina
Fontenot; SANDRA ALFRED, Individually and on behalf of Michael a
Jacobs, II, on behalf of Rozuandra Jacobs, on behalf of
Clifton Durgin, Jr; TERRIE ALFRED; LINTON BELL; RITA
FRANSAW; HERMAN FRANSAW; HERMAN FRANSAW, JR; JENNIFER
FRANSAW, Individually and on behalf of Ronnisha A Hilts, on
behalf of Kayondra Fransaw, on behalf of Kashanda Fransaw;
FREDRICK GUILLORY; JOYCE GUILLORY; MARILYN E GUILLORY; OTIS
J GUILLORY, JR; EVELYN HANDY, Individually and on behalf of
Doris Fontenot; MICHAEL HANDY, Individually and on behalf of
Evelena Handy, on behalf of Michael Handy, Jr; RHONDA
MALVEAUX, Individually and on behalf of Shameka Fransaw;
JOEL MASON; TERRY PITRE, Individually and on behalf of
Andrew Pitre, on behalf of Terrance Pitre, on behalf of
Terrika Pitre, on behalf of Tina Pitre, on behalf of Andrea
Pitre; ALVA SAM; LINTON SAM, Individually and on behalf of
Coretha Bell; DONALD TERRY; HOWARD TERRY, Individually and
on behalf of Howard Terry, Jr, on behalf of Clarina Terry,
on behalf of Ja'Mario Terry; THELMA TERRY; NEAMALEKA
WASHINGTON, Individually and on behalf of D'Onte Washington;
ZALPHIA WASHINGTON; KARLA D WHITE; LARRY M REED

       Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO; ET AL

       Defendants

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
--------------------
PAUL LANDRY; ROSE LANDRY, Individually and on behalf of Keith
Carrier; RAMONA LEMELLE, on behalf of Aaron Lemelle

       Plaintiffs - Appellees



                                     10
 v.

UNION PACIFIC RAILROAD CO; ET AL

         Defendants

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
--------------------
CHARLOTTE FONTENOT; CLARENCE FONTENOT; PEGGY FONTENOT;
RICHARD FONTENOT; ADRIAN LEDAY; ANTHONY LEDAY; JOSEPH
SOILEAU

         Plaintiffs - Appellees

 v.

UNION PACIFIC RAILROAD CO; ET AL

         Defendants

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
--------------------
PAUL DUPLANTIS; KAREN DUPLANTIS

         Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO; ET AL

         Defendants

UNION PACIFIC RAILROAD CO

           Defendant - Appellant
-------------------

                                   11
RODERICK ABNEY; LESTER ADAMS; KERRY ALVIS, JR; M ANDERSON;
RICHARD ANDERSON; ET AL

           Plaintiffs - Appellees


 v.

UNION PACIFIC RAILROAD CO; ET AL

           Defendants

UNION PACIFIC RAILROAD CO

           Defendant - Appellant



                    Appeal from the United States District Court for
                          the Western District of Louisiana
                              (USDC No. 00-CV-2782)
            _______________________________________________________
                                   October 4, 2001

Before REAVLEY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

       The order of the district court signed on January 9, 2001, and entered on

January 12, 2001 is vacated. Union Pacific cannot be prevented from settling

claims with persons not parties to any case pending before the court. Nor may the

court subject non-parties to expenses of litigation, even though those expenditures


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                               12
may possibly be used to accrue to their benefit. The court has no authority to create

a common fund with money of persons who are not parties before the court. And

even though these victims of the train derailment may become members of a class,

their right to opt-out of the class may not be denied or interfered with.

      ORDER VACATED.




                                           13